Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 8/8/22 have been fully considered and entered. Claims 2 and 4 have been amended and claims 6-13 have been added as requested. 
Election/Restrictions
2.	Applicant's election with traverse of Group I, claims 1 and 6-13 in the reply filed on 8/8/22 is acknowledged.  The traversal is on the ground(s) that the method of claim 2 requires the use of the claimed polytetrafluoroethylene comprising fabric and thus the method of claim 2 cannot be used to form products made from materials other than polytetrafluorethylene.  This is not found persuasive because as previously set forth the manipulative method steps of winding a strip of fabric around a mandrel can be employed to with any type of fabric made from materials other than the claimed polytetrafluorethylene. For example, a resin impregnated glass fabric can be wrapped around a mandrel to form products. Claims 2-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCloskey, US 4,111,499 in view of Shobert, US 3,458,374
	The patent issued to McCloskey teach a self-lubricating single woven fabric made from staple length fibers of Teflon® (PTFE) fibers impregnated with a mixture of Teflon® fibers (PTFE) and polyimide resin (column 3, 1-column 4, 5 and column 6, 1-25). McCloskey, US 4,111,499 teach that the backing layer (e.g., equivalent to the claimed friction layer) can be a single woven layer made from fibers of Teflon® (PTFE) (column 6, 15-20). Said polyimide resin is expected to have the claimed heat stable and glass transition properties. With regard to the claimed reinforcing layer, McCloskey teach using a woven liner material (column 4, 30-50). Said liner is also impregnated with the polyimde resin material (column 4, 30-40). McCoskey teach using the liner material as a bearing liner (abstract). With regard to the limitations pertaining to a bearing and guard rail, absent any other distinguishing limitations, the article of McCoskey can function in the claimed utility. 
	McCoskey does not teach the claimed winding the fabric strip edge-to-edge. 
	The patent issued to Shobert teach using a resin impregnated polytetrafluoropolymer liner to form bearings (column 1, 5-25). Shobert teach helically wrapping the polytetrafluoropolymer liner (tape) onto a mandrel in an edge-to-edge relation as shown in figure 2. With regard to the claimed winding angle recited in claim 6, Shobert does not specifically teach this limitation. The Examiner is of the position that since Shobert specifically teach winding in the claimed edge-to-edge relation as claimed, the claimed winding angle would be would be met. The Examiner considers McCloskey and Shobert analogous prior art since they both teach forming resin impregnated polytetrafluoroethylene liners used to make bearings. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to wrap the liner McCoskey as taught by Shobert.  	With regard to the claimed operation temperature of 250°C, since McCoskey and Shobert teach using the claimed polytetrafluoropolymer, it is expected that the friction part of modified McCoskey would be operational at the claimed temperature. 
5.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over McCloskey, US 4,111,499 in view of Shobert, US 3,458,374 as applied to claim 1 and further in view of Board, Jr., US 4,006,051.
	Modified McCloskey fails to teach the claimed thickness. 
	The patent issued to Board, Jr., teach a low friction laminate for bearings comprising a backing liner having a thickness of less than 20 mils (.5mm) (column 2, 50-60). Since it appears that both modified McCloskey and Board, Jr., are from the same field of endeavor and are concerned with forming similar articles the Examiner is of the position that a person of ordinary skill in the art and the time of the invention was made would be motivated to look to the prior art to identify suitable thickness ranges. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNDA SALVATORE/Primary Examiner, Art Unit 1789